Title: From George Washington to Timothy Pickering, 20 July 1781
From: Washington, George
To: Pickering, Timothy


                  Sir
                     
                     Head Quarters, near Dobb’s ferry July 20th 1781
                  
                  I have been favour’d with yours of last evening; and cou’d wish that the present situation of the River might be improv’d to every advantage.  Whatever Boats you think necessary may be order’d to Dobb’s ferry; but particular care must be taken, in the transportation of Stores across the opposite Country, that they come in small convey’s, and no deposits made either at the ferry or on the Road.  I am very sorry that our situation shou’d ever be such as to oblige the impress of any of the property of the Inhabitants, but our present necessity must justify the measure; I therefore only wish that when Colo. Dearborn goes upon that business, he wou’d take the Horses from the Disaffected of that Country in preference to any others.  Expresses may pass that way, I think, with safety.  I am, Sir, your most Obedt Servant
                  
                     Go: Washington
                  
               